• PARDEE, Circuit Judge.
I respectfully dissent from the opinion and judgment of the court in this case because (1) the opinion implies, if it does not distinctly hold, that it is discretionary with the presiding judge on a trial before a jury in the courts of the 'United States to. submit the case to the jury wrhen the evidence submitted by the plaintiff is legally insufficient to warrant a verdict for the plaintiff; (2) the evidence submitted to the jury in the case in hand, with all the inferences that the jury could justifiably draw from it, was insufficient, in my opinion, to warrant a verdict for the plaintiff.
1. It is settled by the decisions of the supreme court of the United States that when the evidence given on a trial of the cause is insufficient to support a verdict for the plaintiff, so that such a -verdict, if returned, should be set aside, the judge should not submit the case to the jury, but should direct them to return a verdict for the defendant. Commissioners v. Clark, 94 U. S. 284; Randall v. Railway Co., 109 U. S. 482, 3 Sup. Ct. 322; Gunther v. Insurance Co., 134 U. S. 116, 10 Sup. Ct. 448; Railroad Co. v. Converse, 139 U. S. 472, 11 Sup. Ct. 569, and cases there cited. See, also, Doyle v. Railway Co. (decided at this present term) 13 Sup. Ct. 333. “When there is no evidence, or such a defect in it that the law will not permit a verdict for the plaintiff, such an instruction may be demanded, and it is the duty of the court to give it. To refuse is error.” Hickman v. Jones, 9 Wall. 197. See Armour v. Hahn, 111 U. S. 313, 4 Sup. Ct. 433.
2. The allegations in the petition charging the negligence of the company are as follows:
■ (1) In using the flat pin in a round hule of the stationary drawhead of the ’caboose car, for which it was wholly unfitted, and requiring to be made the coupling between the caboose car and its passenger car, the said square pin being inserted, into a round hole, in which it became fastened as in a vise, and from which it could not be removed with the hand, as it could have been done if the pin had been round, and the proper pin for the purpose for which it was used.
(2) In violating the statute law of the state of Texas, and placing in the rear of itsi passenger train a caboose car, the same being a car belonging to one of its- freight trains, and requiring your petitioner to make a coupling of said caboose car to the rear passenger car of its said passenger train; the said two ’ cars being, from the construction of their respective drawheads, wholly .unfitted to' be coupled together, and the coupling of the same greatly imperiling the life ’and limb of your petitioner, — all of which was well known to said ■defendant.
• (3) And in using its said cars, and, as a part of the equipments! thereof, cars having drawheads which were never intended to be coupled together; the drawhead of the caboose car being a stationary drawhead, and designed to *711be coupled to a stationary drawliead, and the drawhead of the passenger coach, to which plaintiff was ordered to couple said caboose car, being what is known as a Miller drawhead, the same being a movable drawhead, and what is known as a self-coupler, and designed to be coupled to a car having a similar drawhead, the natural effect of the bringing together of two such drawheads being that the drawheads so dissimilar, and not designed to be coupled together, would pass each other, as they did in this case, injuring and disfiguring your petitioner for life.
Taking the evidence given on the trial, with all the inferences that the jury could justifiably draw from it, is it sufficient to sustain a verdict in favor of the plaintiff, on the ground of negligence of the defendant company, under either of the three heads mentioned?
First. With regard to the use of the flat pin, the evidence shows that the defendant in error made the first coupling between the Pullman car and the caboose car; which coupling was, in some respects, defective, because, in pulling out of the yard, the caboose car became detached from the train, rendering a second coupling necessary, in the making of which the defendant in error got hurt. To make a case against the company of negligence on this account, it should appear that the company, through its agents, not only furnished and provided this square pin to be used, but also that the defendant in error used it under the specific directions of the company, or of some of its agents superior to himself in authority. None of this appears, nor does the testimony tend to show that the company knew, or could reasonably have known, that the flat pin was in use, or was used on any previous occasion; and the evidence is clear that the square pin was visible and seen bv the defendant in error, and that, after seeing it and noticing its defect (which, by the way, he should have noticed when he used it in the first coupling), and after failing at first effort to disengage it, he returned again, without protest or objection, to the work of disengaging it. He says:
“I tried to pull tlie pin out. Found that it was stuck fast in the hole of the caboose drawhead, and I couldn’t pull It with both hands. I found that it was a square pin, and, being in a round hole, the motion of the train had fastened it in the drawhead, so that I couldn’t pull it out without hammering it. As quick as I could, I got a rock, and began hammering the pin so as to loosen it.” ' 1
According to the law of Texas, which should govern this case, if the employé knows of the defect in a piece of machinery he is called upon to use, by using it, except under orders of a superior, he takes the risk of the danger incident to that defect, whatever the danger may be. Railway Co. v. Somers, 78 Tex. 439, 14 S. W. 779; Railroad Co. v. Myers, 55 Tex. 116; Railway Co. v. Barrager (Tex. Sup.) 14 S. W. 242.
Second. The statute of the state of Texas which forbids the placing in the rear of passenger cars baggage or freight or merchandise or lumber cars, under a penalty, does not forbid the placing of a caboose car at the rear of the passenger cars in making up a passenger train. A caboose car is not a baggage car, nor a freight car. nor a lumber or merchandise car, but is, if classified as either *712passenger or freight car, a passenger car, for which purpose it is generally used on all freight trains carrying passengers. Its makeup in a passenger train, if convenient or useful to the company, is entirely lawful, and from its use in this connection no negligence can be inferred. Besides this, the railway company may use such caboose in the make-up of its passenger trains at either end or in the middle thereof, as convenience may suggest, without being guilty of any negligence so far as the place in the train is concerned. The evidence shows that it was a custom of the Southern Pacific Company to send a caboose car with a train crew with each of its express passenger trains running west from Del Rio, to assist in case of accidents, and the cabooses were always placed in the rear of the passenger cars. The defendant in error testified that there .was no reason for placing the caboose car in the rear of the passenger trains, and says “it could have been put at the head of the train just as easy.” Even if this is taken to be true, still no negligence can be inferred therefrom, because the company had a right, so far as its employés were concerned, to put the caboose in that part of the train most convenient. ' As a matter of fact, however, if the caboose car had the link and pin coupling, while the passenger cars had the Miller coupling, to have placed the caboose car anywhere else except in the rear of the train would have greatly increased the inconvenience and risk to all the persons aboard the train, passengers as well as employés. The mischief to be remedied by the statute was the great risk and danger in hauling heavy ancl loaded freight cars behind passenger cars, and not any supposed, danger to employés resulting from coupling said cars.
Third. No negligence can be inferred against the company because of the use of different drawheads on the cars lawfully coupled together in the same train. Certainly not in favor of any em-ployé who, with full knowledge, as the defendant in error had, of the different drawheads, voluntarily assumes the duty of coupling-cars. There is no law which requires any particular railroad to use only cars having uniform drawheads and coupling gear; and, until there is such a law, the use by any railroad of cars with dissimilar drawheads cannot be assigned as negligence. In fact, and resulting from the necessary interchange of cars, a general law adopting a uniform drawhead and coupling gear will be necessary before any particular railroad can be required to use only cars having uniformly the same coupling arrangements. From my view of the evidence, ■ it is clear that the defendant in error was not injured through any fault of the plaintiff in error, nor of its agents, who, with regard to him, were vice principals; but was injured through the negligence of a fellow servant, his own negligence contributing thereto. The evidence clearly shows that the defendant in error was standing between the uncoupled cars of a train, in violation of the spirit of the company’s rules, attempting to remedy the effect of his own conduct in previously using a square coupling pin, when his fellow servant, the engineer, without previous warning, backed the train and injured him. I am unable to *713.see, and the opinion of tlie court does not point out, Row, by ordinary foresight, the railway management could have prevented the injury which the defendant in error received. The judgment of the circuit court should have been reversed, and a venire de novo awarded.
(January 2, 1894.)
A motion for reargument was granted, and the case reheard before PARDEE and McOORMICK, Circuit Judges, and LOCKE, District Judge, and the following opinions were delivered:
McCORMXCK, Circuit Judge.
This case was submitted on briefs of counsel at the last term of this court. A majority of the court delivered its decision, affirming the judgment of the circuit court. At a late day in that term a motion for rehearing was granted. The case has now been orally argued by counsel, and they have filed additional briefs. We have carefully re-examined the case. We conclude that the judgment of the circuit court must be affirmed. The case is stated in the opinion of the court delivered at the last term. We are content to rest our decision on the reasoning and the precedents therein relied on to support it. Our respect for the member of this court who could not concur in that opinion prompts a somewhat more extended statement of our views. The plaintiff in error urges only that "the court erred in refusing to instruct the jury to find a verdict for the defendant.” The plaintiff in error says, in the brief filed on its behalf, December 5, 1892:
“There was no exception taken to tlie charge of the judge l)y the defendant, and no error complained of as tlie law was expounded to the jury, the error consisting in submitting the case to the jury in the absence of any testimony sufficient to justify a verdict.”
The motion for an instruction to the jury to find l'or the defendant is substantially equivalent to the ancient practice of demurring to the evidence, a practice still followed in some of the states, but which never obtained in Texas. There, and in many of the states, a motion that the judge direct a verdict has become the practice in cases where a party deems that a demurrer to the evidence could be well taken. Such a motion was made in this case before the jury retired. It was refused. There was a verdict for the plaintiff, and a judgment thereon against the defendant. The defendant moved for a new trial. That motion was refused by the judge who tried the case, and the defendant brought this wilt of error. It appears that the trial judge rightly understood the law applicable to the issues raised by the pleadings and by the evidence, if there was any evidence, and that the only error lie made, the plaintiff in error being the judge, was in holding that the testimony proved or tended to prove facts from which fair-minded men might draw different conclusions as to whether the defendant was guilty of negligence under the law thus correctly given. Whether there is any evidence tending to prove the averments necessary to sustain a re*714covery is as much a question of law as whether the averments are good on general demurrer. What is evidence in the case, and whether in all the testimony introduced there is any evidence tending to support each of the necessary averments, are questions of law to be addressed to the judge, and his action thereon, when properly invoked and duly excepted to and made part of the record, is subject to review on writ of error. It is not discretionary with the presiding judge, on a trial before a jury in the courts of the United States, to submit the case to the jury when the whole evidence introduced on the trial is legally insufficient to warrant a verdict for the plaintiff. Some issues are not susceptible of direct proof. In a greater or less degree, all issues admit of inferences from established facts tending to establish the fact necessary to sustain the action. Negligence, like fraud, is susceptible in a high degree of this character of proof. Subject to the rule that there must be some evidence, it results from the nature of the case that the question of the existence of actionable negligence is one of mixed law and fact. Negligence and contributory negligence are incapable of exact definition. They are relative terms. To determine the- existence of either as causing directly, or assisting directly to cause, an injury from which damage results, the conditions and mutual duties of the parties, the time, the place, the business, and all the attendant circumstances of each particular case must be considered. It has not been settled by judicial decisions, and probably will not be so settled, that any specific acts constitute' negligence per se, or that specific acts cannot constitute negligence in some states of case which cannot be anticipated. Many expressions occur in reported opinions to the effect that this or that act or omission did or did not constitute or show negligence. All such language has relation to the case in which it is used. Courts of last resort, as well as courts of original jurisdiction, have to dispose of issues of law sharply made by contending parties. The . nature of the- case and the conditions of the forum do not require or admit of that nice weighing of words and phrases, or that exhaustive statement of exceptions, which we would reasonably expect of a careful commentator. Perhaps in no class of cases is it more incumbent on us to distinguish between the authority of the case and detached sentences of the opinion than in those involving the question we are now considering. The language bearing on that subject, so often cited with emphasis, is found in opinions affirming the ruling of the trial judge, or reversing his .decision when he had improperly withdrawn the case from the jury. Wé have examined all the cases in the reports of the supreme court which appear to us to be germane to our present argument, embracing each case cited on the briefs for the plaintiff in error. Of the cases examined by us, only two were reversed in which the trial judge refused to withdraw the case from the jury, and in one of these (Steamship Co. v. Merchant, 133 U. S. 375, 10 Sup. Ct. 397) the reversal was placed on the ground that the negligence proved was that of ■a, fellow servant. ,;The trial court had substantially submitted to .the jury the-question whether different servants of one master, about *715whose employment and sendee there was no dispute, were fellow servants. In the other case (Armour v. Hahn, 111 U. S. 313, 4 Sup. Ct. 433) it is decided that the facts established in that case do not show negligence on the part of the master, and that the circuit court erred in nor so holding, and directing a verdict for the defendant. The result of the decisions we find stated in Railway Co. v. Ives, 144 U. S. 417, 12 Sup. Ct. 679:
“When a given state of facts is such that reasonable men may fairly differ upon the question as to whether there was negligence or not, the determination of the matter is for the jury. It is only where the facts are such that all reasonable men must draw the same conclusion from them that the question of negligence is ever considered as one of law for the court.”
The cases we have examined are cited in a note to this opinion.1
We often hear, from counsel who represent large corporations, severe criticism on the conduct of juries in suits at common law for damages for personal injuries brought against corporations, and especially in such suits against railroad corporations. Our experience at the circuit, and the complexion of many records brought before us for review, attest that these criticisms are not unprovoked. Probably the provocation and the criticism alike result from the nature of the case. The volume of freight and passenger movement is immense. The number of persons engaged in it constitute a great army. The business is hazardous. The casualties that occur from unavoidable accident and from negligence exceed those commonly suffered from the conflict of armies in actual war. The sufferers are often subordinate employés, or other wage earners, on whose toil and earnings they and their wives and children, or other relatives to whom they owe and render duty, are dependent for support. It is to be expected that in every case the party injured will claim damages, and that the corporation will question its liability. The law furnishes no exact standard for measuring such unliquidated damages. It is not strange that the parties are often unable to adjust the matter. In such cases the claim must be abandoned or resort had to the courts, where the jury are charged to find from the evidence, under proper instructions and in the exercise of a sound discretion, whether the defendant was guilty of actionable negligence, from which the injury resulted, and, if so, the amount, if any, of damage to the plaintiff. In this contest the parties are often unequally matched. The plaintiff, *716who Ras the burden of proof, is in many cases unable, and in others unwilling, to pay an attorney and the other costs of preparing and trying his case. From this has grown up a prevalent custom of ■contracting with practicing lawyers of skill and pecuniary means to take the case, conduct it, bear or guarantee the costs, and divide the recovery for compensation. It has been stated before us in oral argument, not in this case, nor by the counsel in this case, that in such cases the contract now customary in the state from which this case comes is for the lawyer to receive two-thirds of the recovery, to cover his fees and expenses, and the plaintiff to receive the remainder. An equal division of the recovery between the lawyer and his client has probably long been customary in that state and elsewhere. The corporation has salaried attorneys, permanently retained, who appear in every casé. All the other practicing attorneys at the points where these suits are brought either have or have had sue*, suits against the same defendant, or against a similar corporation, in which they have or have had this large personal interest. With the purest motives and the best of temper, this combination must, as it is known to do, have a strong tendency to bias the minds of the jury. ' The trial judge sees it, feels it, and, according to the temper of his mind, either unconsciously yields to it or holds himself over plumb against it. Others must say how-far appellate judges are able to rise above this atmosphere, and hold an even balance. The evil is real and imminent. It may be difficult to devise an efficient remedy, and more difficult to secure its general adoption and application. In the courts of the United States, trial judges may grant new trials whenever and as often as in their judgment it is necessary to do so to mete out justice between the parties. Their action in granting or in refusing new trials cannot be assigned as error. Because of their absolute discretion in this matter, which long experience has sanctioned and found to be wholesome, they may be indulged and sustained in the exercise of a liberal discretion, though it be a legal, as distinguished from an absolute, discretion, in deciding before verdict that the proof will support only one verdict, and in directing the finding accordingly. They may well feel free to pursue, this course, and should be encouraged to do so in all cases where in their judgment only one verdict should be permitted to stand. Such action, being subject to review, may be safely taken by the trial judge, and will be in the interest of economy of time and money to- parties litigant and to the public. In this matter he exercises a legal discretion, but he acts on his own enlightened judgment; he is nearer the case than an appellate court can generally get, and, in a case like the present one, his judgment that reasonable men may fairly draw different conclusions from the proof merits consideration. The judgment of the circuit court is .affirmed.
PARDEE, Circuit Judge.
I adhere to the views expressed in my former opinion, and have little to add in view of the last opinion of the majority of the court. I do not question the law to be as *717stated by Mr. Justice Lamar in Railway Co. v. Ives, 144 U. S. 417, 12 Sup. Ct. 679, that:
“When a given state of facts is such that reasonable men may fairly differ upon the question as to whether there was negligence or not, the determination of the matter is for the jury. It is only where the facts are such that all reasonable men must draw the same conclusion from them that the question of negligence is ever considered as one of law for the court.”
In fact, I do not understand that my views of the law in regard to the respective provinces of the trial judge and the jury are at all out of accord with those of the supreme court, or that I differ with my associates in this court, except with regard to the application of the conceded rules on the subject. What I insist upon is that where, under the law, the duty of the trial judge is to direct a verdict, this court, in reviewing the case, properly shown by the record, should meet the full measure of its responsibilities, and that in such a case it is not sufficient to fall back on the trial judge’s opinion, as conclusive, “that reasonable men may fairly differ as to the effect of the undisputed evidence in the case.” And in this connection it is proper to say that the observations of the court as to the frequency of personal injury suits, the skill and acumen with which each side is presented, the what used to he called “champerty” prevailing at the bar, and the general surroundings on the trial of such cases, — all, it is intimated, creating an atmosphere of prejudice above which the trial judge may not always rise, — instead of being an argument in favor of giving great weight to the ruling of the trial judge, who is frequently called upon to act on the spur of the moment, without sufficient opportunity to analyze and fully weigh the evidence, rather point the other way, and really furnish a strong reason, if one is necessary, why this court should look well into every properly presented case of complaint, and see that the trial judge neither trenches on the legitimate province of the jury, nor mistakes or neglects or abdicates Ms duty as judge, to the prejudice of the parties.
I do not entirely agree with the majority opinion as to the absence of all definitions of negligence and contributory negligence. The supreme court of the United States in Railroad Co. v. Jones, 95 U. S. 439, attempted to define negligence and give some rules in relation thereto, and the case has been cited with approval several times since, and as recently as Railroad Co. v. Converse, 139 U. S. 474, 11 Sup. Ct. 569. In the present case, I am inclined to say, as Mr. Justice Field said in the very similar case (as to manner of presentation in the appellate court) of Railroad Co. v. Houston, 95 U. S. 702: “Rot even a plausible pretext for the verdict can he suggested unless we wander from the evidence into the region of conjecture and speculation.” The last opinion of the majority of the court does not undertake to point out the specific negligence of the railroad company which rendered it liable, or any of the fair inferences of negligence on its part which reasonable men might draw from the undisputed facts in the case. In this respect the case is left where the first opinion left it, and there the court entirely ignored the fact that the defendant in error was not in*718jured by reason of any defective appliances of which, he did not know, and the risk of which he did not assume, nor even proximately injured by any defective appliances whatever, but was, by his own and the other undisputed evidence, directly and proximately injured by the unexpected backing of the train.
As to the negligence of the railroad in using cars with different coupling appliances, upon which the opinion lays some stress, and as generally bearing on the case in hand, Kohn v. McNulta, 147 U. S. 238, 13 Sup. Ct. 298, is instructive, and can be read with interest. I quote as follows: . ‘
“With respect to the merits of the ease, the decision of the court was also clearly correct. The intervener was twenty-six years of age; he had been working as a blacksmith for about six years before entering into the employ of the defendant. He had been engaged in this work of coupling cars in the company’s yard for over two months before the accident, and- was therefore familiar with the tracks and condition of the yard, and not inexperienced in the business. He claims that the Wabash freight cars, which constituted by far the larger number of cars which passed through that yard, had none of those deadwoods or bumpers, but inasmuch as he had in fact seen and coupled cars like the ones, that caused the accident, and that more than once, and as the deadwoods were obvious to anyone attempting to make the coupling, and the danger from them apparent, it must be held that it was one of the risks which he assumed in entering upon the service. A railroad company is guilty of no negligence in receiving into its yards, and passing over its line, cars, freight or passenger, different from those it itself owns and uses. * * ⅝ It is not. pretended that these cars were out of repair, or in a defective condition, but simply that they were constructed differently from the Wabash cars in that they had double deadwoods or bumpers of unusual length, to protect the drawbars. But all this was obvious to even a passing glance, and the risk which there was in coupling such cars was apparent. It required no special skill or knowledge.to detect it. The intervener was no boy, placed by the employer in a position of undisclosed danger, but a matare man, doing the ordinary work which he had engaged to do, and •whose risks in this respect were obvious to any one. Under those circumstances, he assumed the risk of such an accident as this, and no negligence can be imputed to the employer.”

 Parks v. Ross, 11 How. 362; Schuchardt v. Allens, 1 Wall. 359; Hickman v. Jones, 9 Wall. 197; Merchants’ Bank v. State Bank, 10 Wall. 637; Pleas-ants v. Fant, 22 Wall. 120; Commissioners v. Clark, 94 U. S. 284; Railroad Co. v. Houston, 95 U. S. 697; Randall v. Railroad Co., 109 U. S. 478, 3 Sup. Ct. 322; Tuttle v. Railway Co., 122 U. S. 189, 7 Sup. Ct. 1166; Brodnax v. Insurance Co., 128 U. S. 238, 9 Sup. Ct. 61; Jones v. Railroad Co., 128 U. S. 444, 9 Sup. Ct. 118; Coyne v. Railway Co., 133 U. S. 370, 10 Sup. Ct. 382; Gunther v. Insurance Co., 134 U. S. 116, 10 Sup. Ct. 448; Aerkfetz v. Humphreys, 145 U. S. 418, 12 Sup. Ct. 835; Oteri v. Scalzo, 145 U. S. 593, 12 Sup. Ct. 895; Railroad Co. v. Baugh, 149 U. S. 368, 13 Sup. Ct. 914; Railway Co. v. Mealer, 1 C. C. A. 633, 50 Fed. 725; Kidwell v. Railroad Co., 3 Woods, 313. Fed. Cas. No. 7,757; Bank v. Morgan, 117 U. S. 96, 6 Sup. Ct. 657; Kane v. Railway Co., 128 U. S. 91, 9 Sup. Ct. 16.